UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03334 CALVERT SOCIAL INVESTMENT FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Six months ended March 31, 2013 Item 1. Report to Stockholders. [Calvert Social Investment Fund Semi-Annual Report to Shareholders] and [Calvert Asset Allocation Funds Semi-Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Investment Climate The six-month period ended March 31, 2013 was marked by uncertainties surrounding the U.S. presidential election and impending fiscal cliff, with equity markets ultimately benefiting from a relief rally to start 2013. Hurricane Sandy weighed on the manufacturing sector, especially in the northeast, but improving data in the U.S. labor and housing markets and accommodative monetary policy by the Federal Reserve (Fed) helped boost investor sentiment. There was some progress on the European policy front, but recessionary pressures in the eurozone and concerns about slower growth in China were a drag on international equity markets as the period wore on. Despite the headwinds emanating from Europe, all major global equity indices finished the first half of the fiscal year in positive territory with the Standard and Poor’s (S&P) 500, Russell 1000, Russell 2000, MSCI EAFE, and MSCI Emerging Markets Indices returning 10.19%, 11.10%, 14.48%, 12.18%, and 3.95%, respectively. In a reversal of a multi-year trend, value stocks significantly outperformed growth stocks, and within the Russell 1000 Index, Financials, Industrials, and Consumer Discretionary were the top-performing sectors, while the Information Technology, Telecommunication Services, and Energy sectors lagged. The Fed’s near-zero interest rate policy continued to anchor money-market rates and short-term bond yields close to zero with three-month Treasury bill and two-year Treasury note yields nearly unchanged at 0.07% and 0.25%, respectively, at the end of the reporting period. Longer-term Treasury yields increased, with the 10-year Treasury note yield ending the six-month period near the middle of its multi-year trading range at 1.87%. 1 Meanwhile, benchmark yield indices for investment-grade and high-yield corporate bonds edged down to 2.82% and 5.91%, 2 respectively, as of March 31. www.calvert.com CALVERT SOCIAL INVESTMENT FUND SEMI-ANNUAL REPORT (UNAUDITED) 4 Congress Avoids Fiscal Cliff But Political Dysfunction Continues The last-minute year-end deal to avoid the fiscal cliff spurred a relief rally into the new year. However, political dysfunction quickly returned to the forefront when U.S. policymakers were unable to reach a deal to avoid sequestration, prompting $85 billion in automatic spending cuts to take effect. Despite renewed fiscal policy headwinds, investors looked past the federal budget sequester and focused on the gradually improving economic conditions in the United States. Economic Recovery in the United States Continues Despite the negative economic impact of Hurricane Sandy, other U.S. macro data were mostly positive. Vehicle sales remained strong, construction spending continued to increase, and exports from the United States reached a record high as manufacturing activity rebounded after the “superstorm.” Our contention in the second half of 2011 that the U.S. housing sector had started to recover is now supported by multiple data points, including sales of new and existing homes, as well as building permits and housing starts, which all increased through the first half of the fiscal year. At the same time, the inventory of homes for sale continued to tighten, helping push home prices higher. The Fed’s decision to purchase $40 billion Extending the Environmental, Social, and Governance Analytical Framework U.S. consumers and investors are becoming more educated about how environmental, social, and governance (ESG) matters impact themselves and the economy. In fact, the increasing availability of information about ESG practices and their impacts on company performance is forcing companies to upgrade their standards and practices. Rather than risking backlash from regulators, the public, or investors, companies are now trying to manage and mitigate these risks and the potential for events such as the BP oil spill to protect their brand value and support continued consumer demand. While this is positive for the U.S. economy as a whole, and for the companies poised to benefit from the push toward improving ESG awareness, it presents an increasingly complex investment landscape. At the same time, it also presents investors with a unique opportunity to identify and benefit from these trends. That is why at Calvert we have developed sophisticated analytical approaches that enable our investment analysts and portfolio managers to quantify ESG issues in our equity valuation calculations and the buy and sell decisions of certain of our equity portfolios. This process further merges values with valuations in a way that seeks to improve investment performance and mitigate risks. To this end, we believe the ability to leverage the proprietary expertise of our investment and sustainability research teams can set Calvert apart as we strive to integrate ESG more deeply into our active portfolio management, seeking to identify those companies that manage their ESG impacts sustainably and create the most shareholder value. For our fixed-income portfolios, our team of credit analysts examines the financial condition of corporate bond issuers as well as the structure, terms, and covenants of specific bond issues. From a fundamental research standpoint, the credit analysts collaborate closely with Calvert's sustainability research department analysts to evaluate a bond issuer's ESG risk factors. This robust ESG integration process helps us to identify, and may serve to lower the risks associated with, ESG factors across the fixed-income portfolios. www.calvert.com CALVERT SOCIAL INVESTMENT FUND SEMI-ANNUAL REPORT (UNAUDITED) 5 of mortgage-backed securities each month seemed to be working as mortgage rates remained near historic lows. The labor market continued to show signs of healing as unemployment claims maintained their downward trend and the unemployment rate fell to 7.6% as of March, although this was driven by a drop in labor force participation. Real gross domestic product (GDP) growth slowed to a 0.1% gain in the fourth quarter as a significant decline in government spending offset strong gains in residential investment and capital expenditures and a 2.2% increase in consumer spending. Corporate earnings fared well too, as 67% of S&P 500 companies beat earnings expectations and 65% topped revenue forecasts for the fourth-quarter earnings season. The consensus forecast 3 as of early April 2013 was a return to modest growth of just over 2% for the first quarter of 2013. This would represent a typical post-Great Recession growth pace. Overall, strong signs of recovery in the U.S. housing market, the slowly improving employment picture, a decent earnings season, and good year-to-date performance in the equity markets seemed to be having a positive impact on Americans. Consumer confidence reached its highest level in five years while consumer spending also improved, giving us confidence that U.S. equity markets can continue to perform well in the long run. CALVERT MONEY MARKET PORTFOLIO M ARCH 31, 2013 I NVESTMENT P ERFORMANCE (TOTAL RETURN) 6 MONTHS 12 MONTHS ENDED ENDED 3/31/13 3/31/13 Class A 0.02 % 0.03 % Lipper Money Market Average 0.01 % 0.02 % A VERAGE A NNUAL T OTAL R ETURNS One year 0.03 % Five year 0.45 % Ten year 1.52 % 7-D
